UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Aurinia Pharmaceuticals, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 05156V102 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 05156V102 13G Page 2 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Growth Equity Opportunities Fund III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Limited Liability Company NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 05156V102 13G Page3 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Enterprise Associates 14, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands Exempted Limited Partnership NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 05156V102 13G Page4 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) NEA Partners 14, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands Exempted Limited Partnership NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 05156V102 13G Page5 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) NEA 14 GP, LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands Exempted Company NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 05156V102 13G Page6 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Michael James Barrett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page7 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Peter J. Barris 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page8 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Forest Baskett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page9 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ryan D. Drant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page10 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Anthony A. Florence, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page11 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Patrick J. Kerins 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page12 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Krishna S. Kolluri 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page13 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) David M. Mott 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page 14 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Scott D. Sandell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page15 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Peter W. Sonsini 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page16 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ravi Viswanathan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page17 of 28 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Harry R. Weller 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,183,553 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,183,553 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,183,553 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 05156V102 13G Page18 of 28 Item 1(a). Name of Issuer: Aurinia Pharmaceuticals, Inc. (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: #1203-4464 Markham Street, Victoria, British Columbia V8Z7X8. Item 2(a). Names of Persons Filing: Growth Equity Opportunities Fund III, LLC (“GEO”); New Enterprise Associates 14, L.P. (“NEA 14”), which is the sole member of GEO; NEA Partners 14, L.P. (“NEA Partners 14”), which is the sole general partner of NEA 14; NEA 14 GP, LTD (“NEA 14 GP”), which is the sole general partner of NEA Partners 14; and Michael James Barrett (“Barrett”), Peter J. Barris (“Barris”), Forest Baskett (“Baskett”), Ryan D. Drant (“Drant”), Anthony A. Florence, Jr. (“Florence”), Patrick J. Kerins (“Kerins”), Krishna S. Kolluri (“Kolluri”), David M. Mott (“Mott”), Scott D. Sandell (“Sandell”), Peter W. Sonsini (“Sonsini”), Ravi Viswanathan (“Viswanathan”) and Harry R. Weller (“Weller”) (collectively, the “Directors”).The Directors are the individual directors of NEA 14 GP.GEO, NEA 14, NEA Partners 14, NEA 14 GP and the Directors are sometimes referred to collectively herein as the “Reporting Persons.” Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of GEO, NEA 14, NEA Partners 14 and NEA 14 GP is New Enterprise Associates, 1954 Greenspring Drive, Suite 600, Timonium, MD 21093.The address of the principal business office of Baskett, Kolluri, Sandell, Sonsini and Viswanathan is New Enterprise Associates, 2855 Sand Hill Road, Menlo Park, California 94025.The address of the principal business office of Barrett, Barris, Drant, Florence, Kerins, Mott and Weller is New Enterprise Associates, 5425 Wisconsin Avenue, Suite 800, Chevy Chase, MD 20815. Item 2(c). Citizenship: GEO is a limited liability company organized under the laws of the State of Delaware.NEA 14 GP is an exempted company organized under the laws of the Cayman Islands.Each of NEA 14 and NEA Partners 14 is an exempted limited partnership organized under the laws of the Cayman Islands.Each of the Directors is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock, no par value (“Common Stock”). Item 2(e). CUSIP Number: 05156V102 Item3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP No. 05156V102 13G Page19 of 28 Item 4. Ownership. (a) Amount Beneficially Owned: GEO is the record owner of 2,546,843 shares of Common Stock (the “Shares”) and warrants to purchase 636,710 shares of the Common Stock of the Issuer (the “Warrant Shares”) as of December 31, 2014.GEO may be deemed to own beneficially the Warrant Shares, the ownership of which would cause GEO to own a total of 3,183,553 shares of Common Stock (the “Securities”). As the sole member of GEO, NEA 14 may be deemed to own beneficially the Securities.As the general partner of NEA 14, NEA Partners 14 may also be deemed to own beneficially the Securities.As the general partner of NEA Partners14, NEA 14 GP likewise may be deemed to own beneficially the Securities.As the individual Directors of NEA 14 GP, each of the Directors also may be deemed to own beneficially the Securities. (b) Percent of Class:See Line 11 of cover sheets.The percentages set forth on the cover sheets for each Reporting Person are calculated based on 34,454,710 shares of Common Stock, which includes (i) 33,818,000 shares of Common Stock reported to be outstanding by the Issuer as of November 10, 2014 on Exhibit 99.3 to Form 6K filed with the Securities and Exchange Commission on November 12, 2014 and (ii) the Warrant Shares. (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:See Line 5 of cover sheets. (ii) shared power to vote or to direct the vote:See Line 6 of cover sheets. (iii) sole power to dispose or to direct the disposition of:See Line 7 of cover sheets. (iv) shared power to dispose or to direct the disposition of: See Line 8 of cover sheets. Each Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares, if any, such Reporting Person holds of record. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item8. Identification and Classification of Members of the Group. Not applicable.The Reporting Persons expressly disclaim membership in a “group” as used in Rule13d-5(b). CUSIP No. 05156V102 13G Page20 of 28 Item9. Notice of Dissolution of Group. Not applicable. Item10. Certification. Not applicable.This Schedule13G is not filed pursuant to Rule 13d-1(b) or Rule 13d–1(c). Material to be Filed as Exhibits. Exhibit 1 – Agreement regarding filing of joint Schedule 13G. Exhibit 2 – Power of Attorney regarding Schedule 13G filings. CUSIP No. 05156V102 13G Page21 of 28 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 11, 2015 GROWTH EQUITY OPPORTUNITIES FUND III, LLC By:NEW ENTERPRISE ASSOCIATES 14, L.P. Sole Member By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEW ENTERPRISE ASSOCIATES 14, L.P. By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA PARTNERS 14, L.P. By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA 14 GP, LTD By:* Peter J. Barris Director CUSIP No. 05156V102 13G Page22 of 28 * Michael James Barrett * Peter J. Barris * Forest Baskett * Ryan D. Drant * Anthony A. Florence, Jr. * Patrick J. Kerins * KrishnaS. Kolluri * David M. Mott * Scott D. Sandell * Peter W. Sonsini * Ravi Viswanathan * Harry R. Weller CUSIP No. 05156V102 13G Page 23 of 28 */s/Louis S. Citron Louis S. Citron As attorney-in-fact This Schedule13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached as Exhibit2. CUSIP No. 05156V102 13G Page 24 of 28 EXHIBIT 1 AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13G need be filed with respect to the ownership by each of the undersigned of shares of stock of Aurinia Pharmaceuticals, Inc. EXECUTED this 11th day of February, 2015 GROWTH EQUITY OPPORTUNITIES FUND III, LLC By:NEW ENTERPRISE ASSOCIATES 14, L.P. Sole Member By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEW ENTERPRISE ASSOCIATES 14, L.P. By: NEA PARTNERS 14, L.P. General Partner By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA PARTNERS 14, L.P. By: NEA 14 GP, LTD General Partner By:* Peter J. Barris Director NEA 14 GP, LTD By:* Peter J. Barris Director CUSIP No. 05156V102 13G Page25 of 28 * Michael James Barrett * Peter J. Barris * Forest Baskett * Ryan D. Drant * Anthony A. Florence, Jr. * Patrick J. Kerins * KrishnaS. Kolluri * David M. Mott * Scott D. Sandell * Peter W. Sonsini * Ravi Viswanathan * Harry R. Weller CUSIP No. 05156V102 13G Page 26 of 28 */s/ Louis S. Citron Louis S. Citron As attorney-in-fact This Agreement relating to Schedule13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached hereto as Exhibit2. CUSIP No. 05156V102 13G Page 27 of 28 EXHIBIT 2 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned hereby constitutes and appoints Louis S. Citron, Timothy Schaller, Sasha Keough and Stephanie Brecher, and each of them, with full power to act without the others, his or her true and lawful attorney-in-fact, with full power of substitution, to sign any and all instruments, certificates and documents that may be necessary, desirable or appropriate to be executed on behalf of himself as an individual or in his or her capacity as a direct or indirect general partner, director, officer or manager of any partnership, corporation or limited liability company, pursuant to section13 or 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and all regulations promulgated thereunder, and to file the same, with all exhibits thereto, and any other documents in connection therewith, with the Securities and Exchange Commission, and with any other entity when and if such is mandated by the Exchange Act or by the Financial Industry Regulatory Authority, granting unto said attorney-in-fact full power and authority to do and perform each and every act and thing necessary, desirable or appropriate, fully to all intents and purposes as he or she might or could do in person, thereby ratifying and confirming all that said attorney-in-fact, or his or her substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 1st day of August, 2013. /s/ M. James Barrett M. James Barrett /s/ Peter J. Barris Peter J. Barris /s/ Forest Baskett Forest Baskett /s/ Rohini Chakravarthy Rohini Chakravarthy /s/ Patrick Chung Patrick Chung /s/ Ryan Drant Ryan Drant /s/ Anthony A. Florence Anthony A. Florence /s/ Robert Garland Robert Garland /s/ Paul Hsiao Paul Hsiao CUSIP No. 05156V102 13G Page 28 of 28 /s/ Patrick J. Kerins Patrick J. Kerins /s/ Suzanne King Suzanne King /s/ Krishna S. Kolluri Krishna S. Kolluri /s/ C. Richard Kramlich C. Richard Kramlich /s/ Edward Mathers Edward Mathers /s/ David M. Mott David M. Mott /s/ John M. Nehra John M. Nehra /s/ Charles W. Newhall III Charles W. Newhall III /s/ Jason R. Nunn Jason R. Nunn /s/ Jon Sakoda Jon Sakoda /s/ Scott D. Sandell Scott D. Sandell /s/ Peter W. Sonsini Peter W. Sonsini /s/ A. Brooke Seawell A. Brooke Seawell /s/ Ravi Viswanathan Ravi Viswanathan /s/ Paul E. Walker Paul E. Walker /s/ Harry Weller Harry Weller
